Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6, 8-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykes (US 3,304,534; from search report), and further in view of Ruckenbauer (US 4,467,271 ; cited w/ advisory on ‘892 of 2/24/2021).
Regarding claims 1, 8, and 15-16, Sykes teaches a method, comprising:
detecting a first voltage produced by a first piezoelectric material [fig. 8 showing two piezoelectric elements ep1 and ep2; col. 1:45-55 “…novel piezoelectric transducing means for producing two different output parameters. The two different output parameters are processed by 
detecting a second voltage produced by a second piezoelectric material in the hydrophone when the hydrophone is exposed to the acceleration [fig. 8 shows two piezoelectric elements];
comparing the first voltage and the second voltage [col. 3:20-40 “Since the sign of the electric signals generated by the piezoelectric elements is determined by the sign of the stress, it is therefore possible to combine the two voltages in such fashion that they add for an applied sound pressure and subtract for an applied vibration, or vice versa. Thus, both sound pressure and acceleration or displacement due to vibration can be obtained with the same transducer if the outputs of the two piezoelectric elements 17 and 19 are both added and subtracted. To accomplish this, it is necessary that the capacities and piezoelectric constants of the two elements 17 and 19 be equal.”]; and
based on the comparing, determining a resistance for a variable resistor coupled to one of the first and second piezoelectric materials [fig. 8 shows variable resistors R1 and R2; col. 3:50-65 “Because there may be inequalities in the piezoelectric constants of the two piezoelectric elements 17 and 19, gain adjusting means are provided to balance channels 1 and 2. … The gain adjusting means include a pair of variable resistances R1 and R2 connecting the cathodes of the respective triodes 37 and 39 to a common junction 4.”].

Sykes teaches balancing outputs from two piezoelectric elements so that they may be made sensitive to pressure, acceleration, or both [see resistive divider circuits in fig. 8 connected by way 
It would have been obvious to replace the older triode amplifier circuit of Sykes, with the modern voltage divider and operational/differential amplifier as taught by Ruckenbauer so that a highly sensitive piezoelectric transducer measurement system may be achieved (Ruckenbauer) [col. 3:50-65 subtraction unit will essentially determine the measurement sensitivity].
Regarding claim 3, Sykes also teaches the method of claim 1, further comprising: detecting a third voltage produced by a first amplifier coupled to the hydrophone when the hydrophone is exposed to a pressure; detecting a fourth voltage produced by a second amplifier coupled to the hydrophone when the hydrophone is exposed to the pressure; comparing the third voltage and the fourth voltage; and based on the comparing of the third and fourth voltages, determining an adjustment for at least one of the first and second amplifiers [col. 5:35-75 “differentiating amplifier…second differentiating amplifier…summation device…by taking the sum of the signals…”].
Regarding claims 4 and 10, Sykes also teaches the method of claim 3, wherein the adjustment is determined such that a third subsequent voltage produced by the first amplifier matches a fourth subsequent voltage produced by the second amplifier when the hydrophone is exposed to a subsequent pressure [col. 3:50-60 “Because there may be inequalities in the piezoelectric constants of the two piezoelectric elements 17 and 19, gain adjusting means are provided to balance channels 1 and 2.”].
Regarding claim 11, Sykes also teaches the method of claim 10, wherein the first amplifier is coupled to the first piezoelectric sensor and a second amplifier is coupled to the second piezoelectric sensor, wherein a difference between voltages resulting respectively from the first and second amplifiers is indicative of a particular acceleration experienced by the first and second piezoelectric sensors [col. 3:40-50 “The circuit of FIG. 8 may also simultaneously produce signals proportional to the sum and difference of two respective input signals epi and ep2 produced by the piezo electric elements 7 and 19.”].
Regarding claim 12, Sykes also teaches the method of claim 11, wherein an addition of the voltages resulting respectively from the first and second amplifiers is indicative of a particular pressure experienced by the first and second piezoelectric sensors [col. 1:50-55 “The two different output parameters are processed by means of electronic circuitry so that both outputs provide simultaneous measurement data of different parameters.”; col. 3:40-50 sum and difference; col. 3:25-35 “Thus, both sound pressure and acceleration or displacement due to vibration can be obtained with the same transducer if the outputs of the two piezoelectric elements 17 and 19 are both added and subtracted.”].
Regarding claim 14, Sykes also teaches the method of claim 8, wherein the voltage divider is coupled to the first piezoelectric sensor via a first wire coupled to a housing structure associated 
Regarding claim 17, Sykes also teaches the method of claim 15, wherein the adjusting of the sensitivity to acceleration includes determining an adjustment to a mass of the at least one piezoelectric material [col. 9:1-20 describes spring constant K and a mass M which contributes to the sensitivity of the accelerometer as described in col. 9:30-40].

Claims 5, 7, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykes (US 3,304,534) and Ruckenbauer (US 4,467,271) as applied to claims 1, 3, and 15 above, and further in view of EP 3312639 A1 (Tenghamn; from european search report).
Regarding claim 5, Skyes does not explicitly teach … and yet Tenghamn teaches the method of claim 3, wherein the first and second amplifiers are coupled to a plurality of other hydrophones that have respective first and second piezoelectric materials, wherein the first amplifier is coupled to ones of the respective first piezoelectric materials and the second amplifier is coupled to ones of the respective second piezoelectric materials [see fig. 5 with piezoelectrics wired in parallel in two groups ending #523-1 to #523-M and connected to amplifiers #570-1 and #572-1].
It would have been obvious to replace the duel piezoelectric of Skyes, with the parallel combination of duel piezoelectrics as taught by Tenghamn so that a stronger signal may be produced.
Regarding claims 7, 13, 20, Skyes as modified by Tenghamn teaches the method of claim 1, wherein the hydrophone is one of a plurality of hydrophones (first and second piezoelectric 
Regarding claim 19, Sykes as modified by Tenghamn teaches the method of claim 15, wherein the first and second piezoelectric materials are subjected to an acceleration using a shaker table [0034 “The lab test data 360 and 362 were generated by the geophone and the hydrophone while on a shaker table.”].

Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 2/1/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ruckenbauer (US4467271A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645     

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645